DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 12/14/2021 amended claims 1-3, 10 and 26 and cancelled claims 7, 11 and 22-24.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejection over Zhang from the office action mailed 6/15/2021; therefore this rejection is maintained below.  Applicants did file terminal disclaimers to obviate the double patenting rejections from the office action mailed 6/15/2021; therefore these rejections are withdrawn.  

Claim Objections
Claims 13 and 26 are objected to because of the following informalities:  
Claim 13 is objected to because claim 13 depends from claim 13.  
Claim 26 is objected to because it has the wrong status identifier – “currently amended” is the wrong status identifier as there are no amendment markings in the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7, 10-18, 20-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, International Publication No. WO/2016/090065 (hereinafter referred to as Zhang – for citation purposes USPG-PUB No. 2017/0267941 is being used) as evidenced by Saccomando et al., US Patent Application Publication No. 2014/0162920 (hereinafter referred to as Saccomando).    
Regarding claims 1-5, 7-18 and 20-26, Zhang discloses a lubricating oil composition for use in light duty diesel compression-ignited engines (as recited in claims 26-27) (Para. [0026] and [0120]) comprising:
a major concentration of an oil of lubricating viscosity (as recited in claims 1 and 27) (see Table 3),
0.1 to 3.02 wt% of a polyisobutylene, having a number average molecular weight ranging from 350 to 5000, derived succinimide dispersant post-treated with 
a non-boronated succinimide dispersant (as recited in claim 1) (Para. [0070] – wherein a mixture of dispersants is disclosed),
0.86 wt% of ZDDP (which would provide much less than 700 ppm of zinc to the lubricating oil composition based on the molecular weight of Zn/the molecular weight of ZDDP derived from a mixture of C3 and C6 alcohols) (reads on claim 1) (see Table 3),
0.1 to 3 wt% of a phophite antiwear additive, such as, dibutyl phosphite (as recited in claims 1, 7-11 and 27 – reads on dialkyl hydrogen phosphonate – as evidenced by paragraph 0088 of Saccomando) (Para. [0093]-[0095]), 
0.1 to 3 wt% of an additional phosphorus-free antiwear additive, such as, tartrimide (as recited in claims 22-25) (Para. [0093]-[0095]), 
0.1 to 10 wt% of an overbased magnesium or calcium alkylbenzene sulfonate detergent having a metal ratio of at least 8 (as recited in claims 12-17) (see Table 3 and Para. [0041]-[0044]), and
1.5 wt% of an oxylated hydrocarbyl-substituted phenol compound (as recited in claims 20-21) (see Tables 1 and 3 and Para. [0048]-[0063] and [0118]), 
wherein the lubricating oil composition has no methylene/sulfur coupled alkylphenol compound (as recited in claim 18).
The difference between Zhang and claim 1 is that Zhang does not explicitly disclose all the compositional additives in a single embodiment.  
.

Response to Arguments
7.	Applicants’ arguments filed 6/8/2021 regarding claims 1-3, 5, 10, 12-18, 20-21 and 26 have been fully considered and are not persuasive.  
	 Applicants continue to argue that Zhang does not disclose all the additive components in a single embodiment.  This is accurate and is the reason the examiner has maintained an obviousness rejection (as discussed above) as opposed to an anticipatory rejection.  Zhang clearly discloses all the components of claim 1 and therefore renders the claims obvious as discussed above.    
Applicants also argue that Zhang is overcome as the instant application demonstrates unexpected results.  This argument is also not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art.   
Regarding the second criteria – the claims are not commensurate in scope with the data provided even after applicants’ amendments.  For example, the example formulations from the instant specification require very specific additive compounds which are broadly or not at all recited in the instant claims even after the amendments to 
 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771